IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Aasim Sehbai, M.D.,                             :
                              Petitioner        :
                                                :
                      v.                        :
                                                :
Bureau of Professional and                      :
Occupational Affairs, State Board               :
of Medicine,                                    :   No. 1743 C.D. 2016
                         Respondent             :   Submitted: March 3, 2017


BEFORE:        HONORABLE P. KEVIN BROBSON, Judge
               HONORABLE ANNE E. COVEY, Judge
               HONORABLE JOSEPH M. COSGROVE, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                         FILED: September 27, 2017

               Aasim Sehbai, M.D. (Dr. Sehbai) petitions this Court for review of the
Commonwealth of Pennsylvania, Bureau of Professional and Occupational Affairs,
State Board of Medicine’s (Board) September 21, 2016 Order Affirming Final
Adjudication and Order (Order) denying his Pennsylvania license application
(Application). Essentially, the issue before this Court is whether the Board abused its
discretion by denying the Application.1 Upon review, we affirm.


       1
         In Dr. Sehbai’s Statement of Questions Involved, he presented three issues: (1) whether the
Board erred by denying Dr. Sehbai’s application; (2) whether the Board denied Dr. Sehbai due
process by failing to give him notice and an opportunity to address the reasons for the denial; and,
(3) whether the Board denied Dr. Sehbai due process because the denial will operate as a de facto
interference with his rights in other jurisdictions. However, in his brief, Dr. Sehbai only developed
and argued the first issue. In fact, Dr. Sehbai’s only reference to due process outside the Statement
of Questions Involved is the statement in his Summary of the Argument that “[t]he Board’s
determination flies in the face of due process.” Dr. Sehbai’s Br. at 23. The Pennsylvania Supreme
Court has held:
              Dr. Sehbai is a medical doctor, board-certified in oncology, hematology
and internal medicine, who is licensed to and has practiced medicine in numerous
states, including Delaware. Dr. Sehbai applied to the Board for licensure to practice
medicine and surgery in Pennsylvania. On or about March 19, 2015, the Board
issued a provisional denial.        See Reproduced Record (R.R.) at 1a.                  Dr. Sehbai
appealed from the provisional denial to the Board, which held a hearing before a
hearing examiner on September 17, 2015. See R.R. at 3a-149a. On January 13,
2016, the hearing examiner issued a Proposed Adjudication and Order recommending
that the Board grant Dr. Sehbai’s Application. See R.R. at 150a-171a.
              On February 3, 2016, the Board issued a Notice of Intent to Review
Proposed Report of Hearing Examiner (NIR). See R.R. at 172a-173a. On June 9,
2016, the Board issued a Final Adjudication and Order denying Dr. Sehbai’s
Application and prohibiting him from re-applying for two years. See R.R. at 174a-
194a.     On July 20, 2016, Dr. Sehbai filed an Appeal for Rehearing and
Reconsideration. See R.R. at 195a-201a. The Board granted reconsideration, but
ultimately denied rehearing on August 4, 2016.2                 See R.R. at 202a-209a.          On


              [O]ur rules of appellate procedure are explicit that the argument
              contained within a brief must contain ‘such discussion and citation of
              authorities as are deemed pertinent.’ [Pennsylvania Rule of Appellate
              Procedure (]Pa.R.A.P.[)] 2119(a). ‘[W]here an appellate brief fails to
              provide any discussion of a claim with citation to relevant authority or
              fails to develop the issue in any other meaningful fashion capable of
              review, that claim is waived. It is not the obligation of [an appellate
              court . . . ] to formulate [a]ppellant’s arguments for him.’
              Commonwealth v. Johnson, . . . 985 A.2d 915, 924 ([Pa.] 2009)
              (internal citations omitted).
Wirth v. Commonwealth, 95 A.3d 822, 837 (Pa. 2014). Because Dr. Sehbai failed to argue his
second and third issues in his brief, they are waived. Accordingly, we will address only Dr.
Sehbai’s first issue.
       2
         Although Dr. Sehbai’s reconsideration request was late-filed, since it appeared that the
delay was due to problems with the United States mail, the Board granted the request for
reconsideration nunc pro tunc.
                                                 2
September 21, 2016, the Board issued the Order. See R.R. at 210a-215a. Dr. Sehbai
appealed to this Court.3
               Dr. Sehbai argues that the Board abused its discretion by denying his
Application. Specifically, Dr. Sehbai claims that he “demonstrated with credible
evidence and testimony that he is of good moral character and is qualified for
licensure in Pennsylvania. The [h]earing [e]xaminer so found. The Board, who did
not observe Dr. Sehbai, abused its discretion when it failed to fairly review the
evidence of record.” Dr. Sehbai’s Br. at 23. Accordingly, Dr. Sehbai contends that
the Board “revers[ed] the [h]earing [e]xaminer’s credibility determinations without
cause, . . . and [] fail[ed] to address the only material evidence of record.”4 Dr.
Sehbai’s Br. at 24. We disagree.

               The Board is the agency charged with the responsibility and
               authority to oversee the medical profession and to
               determine the competency and fitness of an applicant to
               practice medicine within the Commonwealth. The state
               has the right to regulate and license professionals to protect
               the public health; and an applicant for licensure bears the
               burden of proving that he or she meets the qualifications for
               obtaining a license to practice a profession or occupation.

       3
          “The scope of review of the Board’s order is limited to determining whether constitutional
rights were violated, [whether] an error of law was committed or whether necessary findings of fact
are supported by substantial evidence.” Barran v. State Bd. of Med., 670 A.2d 765, 767 n.3 (Pa.
Cmwlth. 1996).
        4
          Dr. Sehbai also argues in his brief that the Board erred by “relying on its own specialized
knowledge to substitute evidence of record[.]” Dr. Sehbai’s Br. at 24; see also Dr. Sehbai’s Br. 22,
37-42. Dr. Sehbai did not raise that issue in his petition for review. Until Pa.R.A.P. 1513 was
amended in 2014, issues not raised in the petition for review would not be addressed on appeal. See
Mostatab v. State Bd. of Dentistry, 881 A.2d 1271, 1273 (Pa. Cmwlth. 2005). Since the 2014
amendment, issues not raised in the petition for review are waived unless “the court is able to
address the issue based on the certified record[.]” Pa.R.A.P. 1513(d)(5). The Official Note to
Pa.R.A.P. 1513(d) clarifies that Pa.R.A.P. 1513(d)’s 2014 amendments “are intended to preclude a
finding of waiver if . . . an issue [is] not . . . in the petition for review but included in the
statement of questions involved and argued in a brief.” Official Note (2014) (emphasis added).
Since Dr. Sehbai did not raise the specialized knowledge issue in his statement of questions
involved, it is waived, and this Court will not address it.


                                                 3
              Furthermore, an individual has no vested right to practice
              medicine within the Commonwealth.

Barran v. State Bd. of Med., 670 A.2d 765, 767-68 (Pa. Cmwlth. 1996) (citations
omitted).
              The Board provisionally denied Dr. Sehbai’s Application on March 19,
2015 for the following reasons:

              Sections 22 and 41 of the Medical Practice Act of 1985
              (Act),[5] 63 P.S. §§ 422.22 and 422.41, authorize the
              Board to refuse to issue a license when an applicant has
              failed to demonstrate the qualifications or standards for a
              license, including good moral character and when an
              applicant has had a license to practice medicine revoked,
              suspended or has had other disciplinary action taken by
              the proper licensing authority of another state, territory,
              possession or country. [See] [S]ections 22(b) and 41(4) [of
              the Act], 63 P.S. §§ 422.22(b) and 422.41(4). Your
              application documents indicate that you had disciplinary
              action taken against your medical license by the Delaware
              [Board of] [M]edical [Licensure and Discipline (Delaware
              B]oard[)], based on you having written a letter of
              recommendation for a medical student stating that the
              student did a clinical rotation with you when the student had
              not done so. You signed a consent agreement admitting this
              misconduct on May 21, 2014 [(May 2014 Consent
              Agreement)], and the Delaware [B]oard reprimanded you,
              fined you $2[,]000 and ordered you to take [continuing
              medical education (]CME[)][6] in ethics. The DataBank
              report indicates that you wrote fraudulent letters for two
              physicians; however, you only mailed one of the letters.
              This misconduct raises questions about your moral
              character; in addition, the Board is authorized to refuse your
              license application because you were disciplined in
              Delaware.

R.R. at 1a (emphasis added). The denial notice informed Dr. Sehbai that he could
appeal and have a hearing at which he “will have the burden of proving that [he]

       5
        Act of December 20, 1985, P.L. 457, as amended, 63 P.S. §§ 422.1-422.51a.
       6
        CME is not defined in the record; however, it would appear to stand for continuing medical
education.
                                                4
possess[es] the qualifications for licensure and fitness to practice.” R.R. at 2a. With
his April 23, 2015 appeal letter, Dr. Sehbai reported that he entered into a second
consent agreement related to additional discipline imposed by the Delaware Board
(March 2015 Consent Agreement). See R.R. at 41a-45a.
              Section 16.53 of the Board’s Regulations, 49 Pa. Code § 16.53,
authorized the Board to appoint a hearing examiner to conduct hearings pursuant to
the Administrative Agency Law7 and the General Rules of Administrative Practice
and Procedure (GRAPP).8 On May 6, 2015, the Board issued an order delegating the
case to the hearing examiner pursuant to Section 16.53 of the Board’s Regulations to
conduct the hearing and to issue a proposed adjudication and order which the Board
would thereafter review. See Certified Record (C.R.) at 2. The Board’s hearing
notices specified that the hearing would be conducted in accordance with GRAPP.
See C.R. at 3, 7.
              Among other evidence admitted at the hearing were the May 2014 and
March 2015 Consent Agreements. The May 2014 Consent Agreement, related to Dr.
Sehbai’s reprimand for violating Delaware law prohibiting unprofessional and/or
deceptive conduct, because he wrote medical residency recommendation letters in
2012 for two foreign medical students, wherein he represented that the students had
done clinical rotations with him when they had not.9 See R.R. at 91a-96a. Dr. Sehbai
expounded that he was trying to help the students, that only one letter was issued but
not ultimately used, and that he did not “show the letter to everybody.” See R.R. at
33a; see also R.R. at 12a, 42a. Dr. Sehbai acknowledged the offenses, testified that




       7
         2 Pa.C.S. §§ 501-508, 701-704.
       8
         1 Pa. Code §§ 31.1-35.251.
       9
         The medical students were scheduled to do clinical rotations with Dr. Sehbai, but had not
yet done so as of the time Dr. Sehbai wrote the letters. See R.R. at 12a, 33a.
                                                5
he served his punishment, and declared that the Delaware Board issued him an
unrestricted license to practice thereafter.10 See R.R. at 13a, 25a.
              The March 2015 Consent Agreement11 was issued relative to a May 1,
2014 incident during which Dr. Sehbai violated hospital policy by giving a cancer
patient (Patient) another patient’s oral chemotherapy medication in an unlabeled
container.    See R.R. at 71a-78a.         The March 2015 Consent Agreement further
reflected that Dr. Sehbai wrote a letter in defense of his conduct, had Patient sign it,
and then submitted it to the hospital’s administration. See R.R. at 73a. Under the
March 2015 Consent Agreement, Dr. Sehbai was required to take 10 CME hours
above those required for licensing, pay a $1,000.00 fine, and provide quarterly reports
to the Delaware Board regarding his employment and disciplinary status for two
years. See R.R. at 75a-76a. At the Board’s hearing, Dr. Sehbai explained that Patient
had rapidly-progressing cancer, and he was attempting to help her by supplying her
with chemotherapy medication samples until her insurance company would approve
it. He explained that Patient never took the medications,12 and that his actions did not
compromise Patient’s care. See R.R. at 13a-15a, 25a-27a. He declared: “Maybe it
was wrong and I will not do it again.” R.R. at 28a.
              Dr. Sehbai testified that he left the Delaware hospital in July 2014 due to
unnecessary pressures placed on the physicians after the hospital settled a historic
lawsuit. See R.R. at 14a, 17a-18a. He worked in Saudia Arabia for one month. See
R.R. at 18a. He described that he was currently working a six-month assignment in a
North Carolina clinic, he was awaiting a full-time job offer, and he intended to stay
there. See R.R. at 19a, 24a. Dr. Sehbai disclosed that he appealed from the Board’s

       10
           He was licensed in Delaware from 2007 through 2017. See R.R. at 20a.
       11
           Dr. Sehbai signed this Consent Agreement on March 19, 2015, the same day the Board’s
provisional denial was issued.
        12
           According to Dr. Sehbai, the incident was reported by a nurse that day, and he contacted
Patient who returned the unused medication the next day. See R.R. at 14a-15a.
                                                6
denial because he holds active, unrestricted licenses in seven states that were aware of
these incidents when they licensed him.13 See R.R. at 15a-16a. Dr. Sehbai stated that
he originally applied here because he had Pennsylvania job offers, one of which was
ultimately offered to another candidate because of the delay. See R.R. at 24a, 35a.
He asserted, however: “I don’t think I want a license in Pennsylvania. But I also
don’t want a denial, which would set another wave of it go[ing] to every board . . . --
it’s like a vicious cycle.” R.R. at 24a; see also R.R. at 34a. He maintained that he
would have withdrawn the Application, but claims he was told that since he already
submitted it, his only options were to accept the denial or appeal from the denial. See
R.R. at 25a, 38a.
               According to Dr. Sehbai, his life was turned upside-down by these
complaints, but he has since received counseling from his wife, parents and siblings
about understanding boundaries. See R.R. at 32a-33a. He contends that he is “a very
good, compassionate doctor,” he has completed his CME requirements, and he has
paid his fines. R.R. at 33a; see also R.R. at 28a, 30a-31a. Dr. Sehbai expressed:

               I just want to say I really think I made some mistakes in my
               life. I apologize. Part of it was the hospital politics too,
               which applied to those complaints to the [Delaware B]oard.
               But I think I have learned my lessons. I just want to
               practice good medicine. And I don’t think I have
               committed acts of such nature that I should be denied
               license in Pennsylvania.




       13
          According to the record, Dr. Sehbai was licensed in Delaware, Alabama, Maryland, North
Carolina, South Carolina and Virginia, and applications in Arkansas, Ohio, Pennsylvania and New
York are pending based on his Delaware disciplinary actions. See R.R. at 13a, 15a, 18a-21a, 157a.
As of the time of the hearing, only Pennsylvania had denied his Application. See R.R. at 22a. He
let his West Virginia license lapse after completing his residency and fellowships there. See R.R. at
16a-17a, 21a.
                                                 7
R.R. at 35a-36a. In addition to the Consent Agreements, the hearing examiner
admitted into the record documents in support of Dr. Sehbai’s Application, including
his resume, his medical license history and character reference letters.
             Based upon the evidence presented, the hearing examiner concluded that
“the record supports [Dr. Sehbai’s] statement that he has learned his lesson and just
wants to practice good medicine. Accordingly, the hearing examiner recommends
that an unrestricted license should be issued to [Dr. Sehbai.]” R.R. at 168a. The
hearing examiner explained:

             [A]cts which reflect poorly on an individual’s moral
             character maybe countered by evidence indicating that,
             while the individual failed to display the requisite moral
             character in those specific instances, the individual is not
             generally of bad moral character. In this case, there is just
             such evidence. For example, [Dr. Sehbai] demonstrated
             credible remorse at the hearing. He apologized and
             acknowledged his wrongdoing and the dishonesty he
             exhibited in both instances that led to the Delaware
             disciplinary actions. Moreover, his actions led to serious
             consequences for him, in that he ended up separating from
             his employment, was unemployed for a year, and faced
             disciplinary action. He testified credibly that he has learned
             his lesson from all of this.
             Additionally, [Dr. Sehbai] reported the Delaware
             disciplinary actions to each of the states where he
             subsequently applied for a license, including the
             Commonwealth. An individual who truly possessed bad
             moral character would not have openly disclosed those
             things but would have tried to hide them. And despite [Dr.
             Sehbai’s] disclosure of his disciplinary history, several of
             the states where he applied nonetheless issued him
             unrestricted licenses . . . . When a sister state confers an
             occupational or professional license on an individual, ‘it
             represents the opinion of the [s]tate that the license holder
             has met the enumerated qualifications for that license in
             terms of education, experience, honesty, and integrity.’
             Khan v. State B[d.] of Auctioneer Exam[’]rs, 842 A.2d 936,
             944 (Pa. 2004). That these seven states have found [Dr.
             Sehbai] to possess the requisite qualifications for
                                           8
            unrestricted licensure, therefore, serves as a factor in favor
            of [Dr. Sehbai’s] good moral character.
            Also, [Dr. Sehbai’s] actions in providing Patient with the
            medication returned to him by another patient were wrong,
            and he recognizes that, but [Dr. Sehbai’s] error was one of
            compassion. He was trying to ease the impact of a
            disturbing diagnosis by speeding Patient’s access to
            treatment, rather than from any bad motive. And despite all
            of his errors, the members of the Beebe hospital
            administration who reported the incident with Patient to the
            Delaware Board noted that [Dr. Sehbai] ‘acted selflessly[,]
            putting his patients’ [sic] welfare before his own when
            dispensing medication acquired from another patient’ and
            referenced [Dr. Sehbai’s] ‘reputation for going above and
            beyond ordinary measures to afford his patients the best
            possible care,’ thereby vouching for [Dr. Sehbai’s] good
            reputation among his colleagues. Indeed, [Dr. Sehbai]
            testified, consistent with these statements from the hospital
            administrators, that he has a good reputation as a physician
            in the community served by Beebe. Furthermore, [Dr.
            Sehbai] has a clean disciplinary history aside from the
            events in Delaware, and nowhere is there any evidence that
            he has ever committed any actions resulting in patient harm
            or compromising his medical competence. All of these
            things weigh in [Dr. Sehbai’s] favor.
            Finally, [Dr. Sehbai] testified that in the aftermath of his
            actions and the Delaware disciplinary action, he received a
            lot of counseling, from his wife, parents and siblings,
            making it clear to him that, although his job is to take care
            of patients, he needs to understand the boundaries of patient
            care and follow the rules. He testified that he will never
            again take actions like those that ended with his being
            disciplined in Delaware. His testimony to that effect was
            credible.

R.R. at 166a-168a.
            The hearing examiner’s January 13, 2016 proposed order also reflected
that the Board “has announced its intention to review th[e] Proposed [Adjudication
and Order] in accordance with [Section 35.226(a)(2) of the Board’s Regulations
(relating to final orders),] 1 Pa. Code § 35.226(a)(2).” R.R. at 169a. The notice that

                                          9
accompanied the Proposed Adjudication and Order further warned that the Board
“may substitute its findings for those of the [h]earing [e]xaminer, and/or may impose
a greater or lesser sanction. . . .” R.R. at 171a. Finally, the February 3, 2016 NIR
informed Dr. Sehbai that, upon its review,

            [t]he Board may substitute its findings for those of the
            hearing examiner, and/or may impose a greater or lesser
            sanction than that imposed by the hearing examiner,
            without regard to the relief requested or the position argued
            by any party. If a sanction will be imposed, it will be
            determined in accordance with the [Act]. The Board
            reserves the authority to hear argument and/or additional
            evidence if it deems doing so is advisable.

R.R. at 172a.
            The Board did, in fact, reach a different result on the same evidence and
denied the Application based on the following reasoning:

            The evidence from the hearing clearly indicates that the
            Delaware Board has disciplined [Dr. Sehbai]. Based upon a
            long line of case law in the Commonwealth, the Board may
            deny [Dr. Sehbai] a license solely on the fact of that other
            state’s discipline. See Barran . . . , 670 A.2d [at] 769 . . . .
            The question, then, is whether the Board should do so. In
            considering that question, it is helpful to examine the facts
            underlying the Delaware Board’s actions in order to
            determine if there is any mitigation which takes [Dr.
            Sehbai’s] actions out of the realm of bad moral character
            and warrants the grant of his [A]pplication despite those
            notions and the concomitant disciplinary measures meted
            out by the Delaware Board.
            [Dr. Sehbai] admitted in the [May 2014] Consent
            Agreement that he wrote two fraudulent letters for two
            medical students who were seeking graduate medical
            training at Beebe [Medical Center in Delaware (Beebe)].
            One of those letters was used but the other was never
            mailed. [Dr. Sehbai] admitted in the [March 2015] Consent
            Agreement that, in order to defend his actions in providing
            another patient’s medications to Patient, [Dr. Sehbai]
            drafted a letter for Patient to sign, secured her signature, and

                                          10
              then passed the letter off to the hospital administration as
              Patient’s own. During the hearing, [Dr. Sehbai] admitted
              that he was dishonest, made mistakes, and engaged in
              misconduct in committing these actions.
              These facts reflect poorly on [Dr. Sehbai’s] moral character.
              ‘Good moral character’ is defined, in part, as follows:
                  1. A pattern of behavior that is consistent with the
                  community’s current ethical standards and that
                  shows an absence of deceit or morally reprehensible
                  conduct . . . [.] 2: A pattern of behavior conforming
                  to a profession’s ethical standards and showing an
                  absence of moral turpitude . . . [.] Good moral
                  character is [usually] a requirement of persons
                  applying to practice a profession such as law or
                  medicine . . . [.]
              BLACK’S LAW DICTIONARY      714 (8th ed. 2004). Case law
              provides an additional understanding of those terms in the
              specific context of licenses and similar interests. In
              Gombach v. Department of State, Bureau of Commissions,
              Elections and Legislation, 692 A.2d 1127 (Pa. Cmwlth.
              1997), the [C]ourt defined the analogous ‘good moral
              character’ requirement in [S]ection 5 of the Notary Public
              Law[14] to require the absence of conduct or acts indicating
              moral turpitude, stating, our [C]ourts have defined moral
              turpitude as ‘anything done knowingly contrary to justice,
              honesty or good morals,’ Gombach[, 692 A.2d] at 1130
              (quoting Foote v. State Bd. of Vehicle Mfrs., Dealers and
              Salespersons, 578 A.2d 1355, 1357 (Pa. Cmwlth. 1990)).
              See also Bowalick v. Commonwealth, 840 A.2d 519 (Pa.
              Cmwlth. 2004) (an act [of] moral turpitude may consist of
              intentional, knowing or reckless conduct involving
              dishonesty, fraud or deception). Therefore, under Gombach
              and these similar cases, good moral character is
              demonstrated by the absence of conduct or acts done
              knowingly contrary to justice, honesty or good morals.
              By engaging in the acts of dishonesty which were at the
              heart of the [May 2014 and March 2015] Consent
       14
         Act of August 21, 1953, P.L. 1323, as amended, 57 P.S. § 151. Section 5 of the Notary
Public Law was repealed by Section 3(2)(ix) of the Act of October 9, 2013, P.L. 609, effective
October 26, 2017.

                                             11
Agreements in Delaware, [Dr. Sehbai] did things knowingly
which were contrary to honesty. Clearly, then, the acts
underlying those Consent Agreements were acts of moral
turpitude, and demonstrate that, in those instances, [Dr.
Sehbai] failed to display the good moral character expected
of the Commonwealth’s licensees.           [Dr. Sehbai’s]
professional integrity is in question because [Dr. Sehbai]
had never worked with the students and he had no basis
from which to recommend the students for graduate medical
training. [Dr. Sehbai’s] medical decision[-]making is also
in question because he engaged in unlawful conduct.
These [i]nstances of misconduct are particularly troubling
to the Board because of their timing. The hearing examiner
found that [Dr. Sehbai] demonstrated credible remorse at
the hearing, apologized and acknowledged his wrongdoing
and the dishonesty he exhibited in both instances that led to
the Delaware disciplinary actions. Although [Dr. Sehbai’s]
actions in 2012 related to making false recommendations
for students led to serious consequences for him, in that he
ended up separating from his employment, was unemployed
for a year, and faced disciplinary action, he nevertheless
subsequently engaged in more serious misconduct in 2014.
The 2014 misconduct is more egregious than the 2012
conduct because, whereas the 2012 misconduct was
arguably committed for the benefit of the students who
were seeking admission to a residency program, [Dr.
Sehbai] wrote the letter and misrepresented it as a letter
from Patient solely for his own benefit, [Dr. Sehbai’s]
immoral conduct is escalating rather than diminishing.
Although the hearing examiner found that [Dr. Sehbai]
testified credibly that he has learned his lesson, a review of
the transcript indicates that it is not clear that [Dr. Sehbai]
has ‘learned his lesson.’          Regarding the letters of
recommendation, [Dr. Sehbai] testified that his conduct
‘was not committing a fraud.’ Regarding the provision of
one patient’s unsealed, unlabeled medication to [Patient],
[Dr. Sehbai] testified that he believes that Beebe used the
incident to ‘get rid of some of the oncologists for some
motives’ that were not related to patient safety concerns, but
rather, were related to how much Beebe paid some
oncologists, including [Dr. Sehbai].             [Dr. Sehbai]
additionally testified as follows: ‘Maybe it was wrong and I
will not do it again.’ (N.T. 25, emphasis added[.]) [Dr.

                              12
            Sehbai] does not appear to appreciate the seriousness of his
            misconduct either with the students or with Patient.
            Moreover, [Dr. Sehbai] does not appear to realize that his
            conduct with [P]atient was unlawful.
            [Dr. Sehbai] possesses licenses in other states and is
            currently practicing in North Carolina, where he had been in
            practice for only two months at the time of the hearing. The
            hearing examiner appears to have given significant weight
            to the findings of other state boards; however, on the record
            before the Board, the Board cannot agree with those
            decisions, [Dr. Sehbai] bears the burden of demonstrating,
            by a preponderance of the evidence, that he possesses the
            good moral character requisite to licensure and that his
            application should be granted notwithstanding the fact that
            he was disciplined by the Delaware [B]oard in 2012 and
            2014. The totality of the evidence weighs in favor of
            denying [Dr. Sehbai’s A]pplication at this time.
            Should [Dr. Sehbai] desire licensure in Pennsylvania at a
            later date, he can reapply. The intervening period of time
            will give [Dr. Sehbai] an opportunity to demonstrate that he
            can successfully engage in medical practice without
            committing addition [sic] acts of dishonesty, fraud, or
            unlawful conduct.
Dr. Sehbai’s Br. Ex. B (Board’s Final Adjudication and Order) at 14-17.
            The law is clear that

            [a]s the ultimate factfinder, the Board may accept or reject
            the testimony of any witness in whole or in part, and this
            Court is bound by the credibility determinations made
            by the Board. When reviewing a decision by the Board,
            this Court may not reweigh the evidence presented or
            judge the credibility of witnesses.

Barran, 670 A.2d at 768 (citation omitted; emphasis added). Moreover, this Court
has declared:

            The ultimate decision on what, if any, action to take lies
            with the Board; the Board may hold an additional hearing,
            may make new findings of fact, may alter the sanctions
            recommended, may reject the proposed report in its
            entirety, or may adopt the [h]earing [e]xaminer’s proposed
            report and order without alteration.[FN]11
                                         13
                [FN]11. As this Court stated in A.O. v. Department
                of Public Welfare, 838 A.2d 35 (Pa. Cmwlth. 2003):
                   While a fact finder’s observation of the
                   demeanor of a witness has traditionally been
                   viewed as an important factor in determining
                   credibility, administrative adjudicators are
                   permitted to determine the credibility of
                   testimony from the reading of a transcript.
                   Administrative agencies often use a system of
                   adjudication where a hearing examiner or
                   presiding officer takes evidence and the
                   ultimate fact finder is a board or commission,
                   which has the power to make findings of fact
                   based solely on a review of the record. See,
                   e.g., Kramer v. Dep[’]t of Ins[.], 654 A.2d 203
                   (Pa. Cmwlth. 1995) (presiding officer
                   conducted an evidentiary hearing, but the
                   adjudication was issued by the Insurance
                   Commissioner)[.] An adjudicative method
                   where the ultimate decision in a case is made
                   by an administrative fact finder who did not
                   hear the testimony does not deny a litigant due
                   process of law.
                A.O., 838 A.2d at 38 n.5 (internal citations omitted);
                see also McDermond v. Foster, . . . 561 A.2d 70, 72
                ([Pa. Cmwlth.] 1989).

Hammad v. Bureau of Prof’l & Occupational Affairs, State Bd. of Veterinary Med.,
124 A.3d 374, 381 (Pa. Cmwlth. 2015) (emphasis added).
             In the instant case, it is clear that the Board thoroughly reviewed the
evidence and specified why its decision differed from the hearing examiner’s
recommendation. The Board was authorized to and did make its own credibility
determination, which this Court may not disturb. Under the circumstances, the Board
did not “revers[e] the [h]earing [e]xaminer’s credibility determinations without cause,
. . . [or] fail[] to address the only material evidence of record.” Dr. Sehbai’s Br. at




                                          14
24.15 Accordingly, we hold that the Board did not abuse its discretion by denying Dr.
Sehbai’s Application.
              Based on the foregoing, the Board’s Order is affirmed.


                                            ___________________________
                                            ANNE E. COVEY, Judge




       15
           Although the Board’s decision was clearly supported by the record, we caution the Board
against the use of heavy-handed language for which it lacks record and/or legal support. In
particular, the Board here declared that Dr. Sehbai violated federal law by transferring another’s
medications to Patient, see Board’s Final Adjudication and Order at 13, but then acknowledged in
its brief on appeal to this Court that such statement was merely an “incorrect representation” which
this Court should now consider de minimis. Board Br. at 21-22. When an individual’s livelihood is
at stake, the Board must be precise in its consideration.
                                                15
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Aasim Sehbai, M.D.,                     :
                       Petitioner       :
                                        :
                 v.                     :
                                        :
Bureau of Professional and              :
Occupational Affairs, State Board       :
of Medicine,                            :   No. 1743 C.D. 2016
                         Respondent     :



                                      ORDER

            AND NOW, this 27th day of September, 2017, the Commonwealth of
Pennsylvania, Bureau of Professional and Occupational Affairs, State Board of
Medicine’s September 21, 2016 Order Affirming Final Adjudication and Order is
affirmed.


                                      ___________________________
                                      ANNE E. COVEY, Judge
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Aasim Sehbai, M.D.,                     :
                 Petitioner             :
                                        :
            v.                          :
                                        :
Bureau of Professional and              :
Occupational Affairs, State             :
Board of Medicine ,                     :   No. 1743 C.D. 2016
                   Respondent           :   Submitted: March 3, 2017


BEFORE:     HONORABLE P. KEVIN BROBSON, Judge
            HONORABLE ANNE E. COVEY, Judge
            HONORABLE JOSEPH M. COSGROVE, Judge


OPINION NOT REPORTED

CONCURRING AND DISSENTING
OPINION BY JUDGE COSGROVE                   FILED: September 27, 2017


            I join the Majority in part, particularly its final footnote and the
warning to the Bureau of Professional and Occupational Affairs, State Board of
Medicine (Board) against “use of heavy-handed language for which it lacks record
and/or legal support…” (Majority, slip op. at 15, n. 14.) Since I find the Board’s
“heavy hand” permeates its decision denying Petitioner an unrestricted license to
practice medicine, I cannot agree with the Majority in its affirmance. As such, I
must dissent.
            Aasim Sehbai’s (Petitioner) offending conduct arises from incidents
which occurred in the State of Delaware and “led to serious consequences for
him.” (Reproduced Record (R.R.) 166a; Majority, slip op. at 8.) Enduring these
consequences and paying the serious price for his errors, Petitioner has now been
found “to possess the requisite qualifications for unrestricted licensure” in seven
states, including Delaware, with Pennsylvania (through the Board’s action at issue
herein) being the only state to deny him. (R.R. at 167a; Majority, slip op. at 8-9.)
And this denial comes despite the hearing examiner’s recommendation to the
contrary. In rejecting this recommendation, the Board, in part, employed the
language with which the Majority’s footnote 14, supra, takes issue. But where the
Majority lets the Board off with a warning, I cannot.
             The present record is replete with mitigating reasons to support the
hearing examiner. Aside from the fact that Delaware, the initial prosecuting state,
is satisfied (as are the other licensing states) that Petitioner’s offenses have been
remediated, the hearing examiner noted how the hospital administrators who
launched one of the complaints against Petitioner explained that Petitioner
nonetheless “acted selflessly[,] putting his patients’ welfare before his own,” and
that he had a “reputation for going above and beyond ordinary measures to afford
his patients the best possible care…” (R.R. at 167a; Majority, slip op. at 9.) From
those who worked with him, the evidence is quite clear that Petitioner is precisely
the kind of doctor one would covet.
             Against this backdrop is not only the Board’s rejection of the hearing
examiner’s recommendation, but the insertion of erroneous information and
analysis within that rejection. As the Majority’s footnote 14 explains, in its Final
Adjudication and Order, the Board addressed the issue of Petitioner having
provided medication to one patient which was meant for another. The Board stated
that “dispensing unsealed and unlabeled chemotherapeutic drugs to one Patient
when they belong to another patient violates Federal law and is inconsistent with
the quality standards of the profession.” (R.R. at 188a.) In its brief to this Court,


                                      JMC-2
however, the Board acknowledges that this statement is incorrect. (Board’s Brief
at 21-22.) However, in so doing, the Board dismisses the seriousness of its error
and argues that it should be considered nothing more than de minimis. Id. at 22.
The Board has rejected the detailed recommendation of its hearing examiner, has
ruled contrary to its counterparts in seven states, and has done so when a serious
portion of its assessment is contrary to law and fact. In this vein, and while I
respect the Majority’s analysis, I cannot embrace it. I would, at least, reverse and
remand for further proceedings.




                                      ___________________________
                                      JOSEPH M. COSGROVE, Judge




                                      JMC-3